Citation Nr: 9911778	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  99-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
thumb injury and left shoulder injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 to November 
1956.

This appeal arises from a September 1996 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for a left 
thumb injury and left shoulder injury.  

By a September 1976 letter the veteran indicated he wanted to 
pursue a claim of entitlement to nonservice-connected pension 
benefits based on diabetes, a seizure disorder, and disorders 
incurred in a vehicle accident.  It is unclear if additional 
action was taken pursuant to the veteran's request.  In a 
July 1993 application for compensation or pension, the 
veteran indicated he wanted to pursue claims of entitlement 
to service connection for a heart disorder, diabetes, 
arthritis, and a prostate disorder.  No action was taken in 
response to the application.  As such, the matters are 
referred to the RO for any development deemed appropriate.


FINDINGS OF FACT

1.  The competent evidence of record fails to show that the 
veteran currently has residuals of a left thumb injury 
related to service, as a diagnosis of a left thumb disorder 
has not been made.

2.  The competent evidence of record fails to create nexus 
between the veteran's left shoulder injury and service.



CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
thumb injury and left shoulder injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
residuals of a left thumb injury and left shoulder injury.  
The veteran asserts while working as a cook he incurred the 
left thumb injury when he missed the knife sharpener and cut 
his left thumb and incurred the left shoulder injury after 
slipping and falling on a wet cement floor during breakfast.

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may also be granted for arthritis if manifest to a 
compensable degree or more within one year from the date of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1998).

As in any case, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Establishing a well-
grounded claim generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  The second and third Caluza 
elements can also be satisfied by evidence showing a 
condition was noted during service or during an applicable 
presumption period; evidence showing post-service continuity 
of symptomatology; and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  In 
determining well groundedness, the truthfulness of evidence 
is presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

Regarding the left thumb injury, after reviewing the evidence 
of record and assuming its credibility, the Board finds that 
the veteran's claim of entitlement to service connection for 
a left thumb injury is not well grounded.  For the purposes 
of this analysis, the record shows that the first element 
required in Caluza has not been established.  The Board 
initially acknowledges that the veteran's DD-214 shows while 
on active duty he worked as a food service helper and cook 
apprentice.  The Board also acknowledges that at his Division 
Regional Office Conference Report dated in September 1998 and 
personal hearing in March 1999 the veteran testified he cut 
his thumb while attempting to sharpen his knife after cutting 
meat.  While sharpening his knife he missed the sharpener and 
hit his thumb and as a result of that incident, he received 
six stitches.  Thereafter he returned to duty.  However, in 
spite of the veteran's statements presented on appeal, the 
medical evidence of record is devoid of any findings showing 
that the veteran experience residuals from an in-service 
thumb injury or showing that the veteran currently has a left 
thumb disability.  Clinical data, including private medical 
reports and VA examination and outpatient treatment reports, 
dated from December 1972 to August 1994 are devoid of any 
findings associated with a left thumb injury and medical 
reports dated from April 1996 to May 1998 from C.C., M.D., 
Park Plaza Hospital, and Park Plaza Rehabilitation 
Associates, P.A., merely show complaints of pain associated 
with the left little finger as a result of carpal tunnel 
syndrome.  Not one of those reports shows that the veteran 
experiences any residuals from an in-service left thumb 
injury or records a diagnosis of a left thumb disorder.  In 
the absence of a current left thumb disability, the veteran's 
claim of entitlement to service connection for residuals of a 
left thumb injury is not well grounded.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). 

Additionally, even when presuming that the veteran incurred a 
left thumb injury in service and presuming the truthfulness 
of testimony presented at the March 1999 hearing, the 
veteran's claim remains not well grounded.  The veteran 
cannot well ground his claim upon the fact that he incurred a 
left thumb injury during service and upon current allegations 
of experiencing current pain.  That is not enough under 
38 U.S.C.A. § 5107(a).  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Caluza, supra.  Where determinative 
issue involves either medical etiology or medical diagnosis, 
competent medical evidence is required to fulfill well-
grounded claim requirement of 38 U.S.C. § 5107(a).  The 
veteran is not competent to render such diagnosis.  As such, 
the requisite evidence has not been submitted.

Regarding the left shoulder injury, after reviewing the 
evidence of record in this matter and assuming its 
credibility, the Board finds that for purposes of this 
analysis that the first and second criteria proscribed in 
Caluza are established.  That is, the evidence of record, as 
shown below, shows that diagnoses of a left shoulder injury 
have been made and the veteran and his spouse has presented 
testimony of an in-service left shoulder injury occurrence.  
As such, the crucial question before the Board is whether the 
veteran has submitted competent medical evidence of a nexus 
between the claimed in-service injury and the present injury.  
Caluza, supra.  In this regard, the Board finds that the 
competent evidence of record fails to create a relationship 
between the veteran's currently diagnosed left shoulder 
injury and service as required by the third element in 
Caluza.  Accordingly, the veteran's claim is not well 
grounded.  

In this case, there is no evidence of record creating an 
etiological nexus between the veteran's currently diagnosed 
left shoulder injury and service.  Private medical treatment 
reports and medical statements extending from December 1972 
to December 1974 from A.E.B., M.D., J.J.M., M.D., and Saint 
Luke's Episcopal Hospital show treatment for unrelated lower 
back and cervical spine disorders resulting from a November 
1972 vehicle accident.  Although the reports show complaints 
of muscle spasms and pain of the left trapezius, the reports 
attribute those symptoms to the 1972 automobile accident.  
The diagnosis was left costoclavicular syndrome.

The record also contains VA examination reports dated in July 
1974 and July 1975, showing no adverse findings associated 
with a left shoulder injury; a February 1975 Social Security 
Administration (SSA) document showing that the veteran was 
awarded benefits for unspecified disorders; a September 1976 
statement from E.I.J., M.D., showing the veteran was 
unemployable as a result of unrelated disorders; and a 
November 1976 VA examination report, showing no findings 
associated with a left shoulder injury.  

VA outpatient reports consist of x-ray studies dated from 
August 1993 to August 1994.  The radiographic reports show 
evidence of bilateral degenerative joint disease of the 
acromioclavicular joint and glenohumeral joint and evidence 
of a large tear of the supraspinatus with significant medial 
retraction of the tendon.

Medical documents dated from April 1996 to October 1997 from 
C.C., M.D., and the Park Plaza Hospital are also of record.  
The documents generally show that in April 1996, the veteran 
underwent a repair of the left shoulder rotator cuff and 
after surgery, a diagnosis of torn rotator cuff, left 
shoulder, was made.  The medical entries thereafter note 
follow-up treatment received and show in November 1996 the 
assessment was radicular pain.  

The record also contains medical reports from I.S.N., M.D., 
and R.R., M.D., of the Park Plaza Rehabilitation Associates, 
P.A., dated from April 1996 to May 1998.  However, the 
reports do not reference the left shoulder disorder.  

A Division Regional Office Conference Report dated in 
September 1998 shows that the veteran attended the informal 
conference with his representative and at that time, the 
veteran was told of the necessity of establishing a nexus 
between his current disabilities and service.  In response, 
the veteran relayed that after falling in service, he 
incurred an injury of the left shoulder.  He however did not 
receive treatment.  He also added that he was hospitalized in 
1955 for an unrelated disorder.   

At his videoconference hearing dated in March 1999, the 
veteran again attributed his left shoulder injury to in-
service occurrences.  During the hearing, the veteran 
testified that while serving as a cook he fell and injured 
his left shoulder.  On one occasion while carrying a pot of 
grits and after the cement floor had recently been mopped, he 
slipped and fell on the left shoulder.  As a result, he 
received a cortisone injection and was hospitalized for 
approximately one week.  Thereafter, he returned to duty.  
The veteran then stated that he received treatment from a Dr. 
E. approximately a month after service and received VA 
treatment.  VA transferred him to a specialist at Bailey 
University, Dr. H. and at that time, he was told he had a 
torn rotator cuff.  

As demonstrated above, the competent medical evidence of 
record fails to establish an etiological relationship between 
the veteran's currently diagnosed left shoulder disorder and 
service.  Not one of the medical reports of record reference 
any events from service.  The record shows that the veteran's 
complaints associated with pain manifested after the 1972 
vehicle accident.  Again, the Board acknowledges that while 
in service the veteran worked as a cook and that he currently 
receives treatment for a left shoulder injury.  Nevertheless, 
without competent medical evidence demonstrating a nexus 
between his currently diagnosed shoulder disorder and service 
or any in-service occurrences, the claim is not well 
grounded.  Because the record is devoid of any medical 
evidence etiologically relating the veteran's left shoulder 
injury to service or any events from service, the requisite 
third element of Caluza is not met.  As such, the veteran's 
claim is not well grounded.  

Regarding the veteran's assertions presented on appeal, as 
discussed above, when determining etiology, his lay 
statements are insufficient to well ground the claim.  There 
is no medical evidence that the veteran's current condition 
is the same disorder or related to any left shoulder disorder 
he experienced while on active duty.  Although the veteran is 
competent to testify to in-service events and the pain he has 
experienced since service, he is not competent to testify to 
the fact that what he experienced in service and since 
service is the same condition he is currently diagnosed with.  
As such the claim is not well grounded.  Clyburn v. West, No. 
97-1321 (U.S. Vet. App. April 2, 1999); Caluza, supra; See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

At this time, the Board acknowledges the absence of the 
veteran's service medical records.  When service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and to consider the benefit-of-the-doubt 
rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this regard, the Board notes that the 
information of record from the National Personnel Records 
Center dated in October 1997 stated the veteran's records had 
been searched for, as medical records of the 38 Infantry 
Regiment Tank Company for June through August 1955 were 
searched and no mention of the veteran was found.  
Additionally, by October 1998 and November 1998 letters, the 
RO asked the veteran to complete an enclosed NAF 13055 form 
in order attempt to reconstruct his records.  The RO also 
asked the veteran to submit the information within 60 days.  
The veteran did not respond.  In consideration of VA's 
attempts to obtain the veteran's service medical records, the 
Board finds that the VA has adequately assisted the veteran 
with obtaining the necessary evidence to support his claim.

Also, at his personal hearing in March 1999, the veteran 
testified that he received treatment for a left shoulder 
injury from Dr. E. and Dr. H. of Bailey University.  If 
accomplished those reports are not of record.  The Board 
acknowledges although the veteran's claim for service 
connection of the left shoulder is not well grounded, the 
Secretary is still obligated to inform him of any evidence of 
which the Secretary is on notice that is necessary to 
complete the application for benefits.  See 38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80.  In this case, 
during the pendency of the appeal, especially at the Division 
Regional Office conference hearing and in the January 1999 
Statement of the Case, the veteran was adequately apprised of 
the crucial evidence required to substantiate his claim.  The 
Board also notes that the veteran has not asserted that his 
treating physicians related his left shoulder disorder to 
service or any events from service; he has merely asserted 
that he received and continues to receive treatment.  In view 
of the foregoing, the requirement proscribed in Robinette is 
met.  The veteran has failed to submit a well-grounded claim 
and the VA has no duty to assist.  See Epps, supra.  
Additionally, there is no section 5103(a) duty in a case 
where, even if a physician's statement had been obtained and 
stated what the appellant said it would state, it would not 
provide the requisite . . . evidence to well ground the 
claim.  Hicks, supra; see generally Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) ("The VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim.").  

It is reemphasized that for the purposes of determining well 
groundedness, in this case, the Board has assumed that the 
veteran's statements, maintaining that he incurred a left 
shoulder injury and left thumb injury in service and received 
treatment are credible.  But, in spite of the foregoing, the 
claim remains not well grounded.  As demonstrated above, with 
respect to the left thumb injury, the first element of Caluza 
has not been met and with respect to the left shoulder 
injury, although the first and second elements of Caluza are 
met, the third element has not been met.  Thus, the Board's 
adverse determination rests upon the absence of medical 
evidence demonstrating the presence of a left thumb 
disability and the absence of medical evidence creating a 
nexus between the veteran's currently diagnosed left shoulder 
injury and service.  It is for those reasons that the 
veteran's claim is not well grounded and must be denied. 



ORDER

Having not submitted a well-grounded claim, entitlement to 
service connection for residuals of a left thumb injury and 
left shoulder injury is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

